Citation Nr: 1341866	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  13-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the Veteran's cause of death.  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1944 to February 1946.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the benefit sought on appeal.   

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issue entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2011.  

2.  The Veteran was evaluated as totally and permanently disabled as of October 8, 2003.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2013); 38 C.F.R. § 3.22 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Here, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

The Board notes that in a December 2011 letter, the appellant was notified of all the information and evidence necessary to establish her claim for DIC benefits.  Also, VA has given the appellant every opportunity to provide information and evidence regarding the issue on appeal, and VA has obtained or has attempted to obtain all known documents that would substantiate the claim.  Further, the Board finds that obtaining any new medical evidence in the form of a VA opinion could serve no purpose in advancing the appellant's claim.

Analysis

Benefits are payable to the surviving spouse of a deceased Veteran if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was (1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; (2) rated as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

A Veteran is "entitled to receive" compensation for a service-connected disability if the Veteran had service-connected disability rated totally disabling, but he was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

At the time of the Veteran's death on October [redacted], 2011, service connection was in effect for total left hip replacement due to degenerative joint disease secondary to osteomyelitis (50 percent from November 1, 1989); status post total left knee arthroplasty secondary to total left hip replacement and osteomyelitis of the left femur (30 percent from May 1, 2002); osteomyelitis, left femur, left ankle, right radius (20 percent from November 1, 1989); degenerative disc disease L3-L4 with degenerative joint disease L5-S1 secondary to total left hip replacement due to degenerative joint disease secondary to osteomyelitis and osteomyelitis left femur and left ankle (20 percent from October 8, 2003); and residual scar, right forearm due to osteotomy right radius (10 percent from October 8, 2003).  Then the Veteran was rated totally disabled based upon individual unemployability, effective October 8, 2003.  

The Veteran was not rated totally disabled for a continuous 10-year period prior to his death, nor was he rated as totally disabling continuously since discharge and for at least 5 years immediately preceding death.  There is no evidence showing the Veteran was a former prisoner of war.  It has not been shown that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed in 38 C.F.R. § 3.22(b).  The appellant contends in the July 2012 Form 9 Appeal that the Veteran should have received a 100 percent disability rating and a TDIU in 1999.  Specifically, she contends that the Veteran should have been re-evaluated in 1999 as his health had taken a turn for the worse and he was unable to work, and she stated that the Veteran stopped working in 1996.  At the time of February 1990 rating decision, the Veteran was still working.  After the February 1990 rating decision, the Veteran did not file another claim until October 2003.  The Veteran was thereafter awarded TDIU effective October 8, 2003.  

The Board acknowledges that from March 20, 2001 to May 1, 2002, the Veteran was evaluated as 100 percent disabled.  However, because the Veteran's disability rating was decreased to 70 percent on May 1, 2002, he was not rated totally disabled for a continuous period from March 20, 2001.  

In light of the above, the Board concludes that the Veteran was not totally and permanently disabled for a continuous 10-year period prior to his death.

Where the law, and not the evidence, is dispositive, the claim should be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  For the above reasons, DIC benefits under 38 U.S.C.A. § 1318 are not warranted. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

A June 2012 rating decision denied service connection for the Veteran's cause of death, and the appellant submitted a timely notice of disagreement with her June 2012 Form 9 Appeal.  She asserted therein that the Veteran's death was due to his service-connected osteomyelitis and requested that her appeal be presented to the Board.  However, the RO has not issued a statement of the case in response to the appellant's notice of disagreement.  The appellant should be issued a statement of the case regarding the claim of service connection for the Veteran's cause of death.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issue of entitlement to service connection for the Veteran's cause of death.  Inform the appellant that she must perfect a timely appeal for that issue to be considered by the Board.  If she perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


